                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                        CIVIL ACTION NO: 7:20-CV-00223-BO

____________________________________
SARA L. CROWE,                        )
                                      )
               Plaintiff,             )
                                      )
       v.                             )
                                      )
O. WESLEY STEWART,                    )                      ANSWER
individually and in his official      )             AND AFFIRMATIVE DEFENSES
capacity as the Director of Pender    )
County Department of Social Services, )
                                      )
PENDER COUNTY DEPARTMENT              )
OF SOCIAL SERVICES,                   )
                                      )
               Defendants.            )
____________________________________)

       NOW COME Defendants, O. Wesley Stewart, individually and in his official capacity as

the Director of Pender County Department of Social Services, and Pender County Department of

Social Services, by and through undersigned counsel, and hereby answers the Plaintiff’s Complaint

as follows:

                                PRELIMINARY STATEMENT

       To the extent a response to the Preliminary Statement is required, Defendants admit that

Sara L. Crowe is a former social worker for Pender County Department of Social Services and that

she was terminated. Except as admitted, the allegations of the Preliminary Statement are denied.

                                           PARTIES

       1.       Defendants have insufficient knowledge to admit or deny the allegations as to

Plaintiff’s residency and therefore deny the same. As to the allegation with respect to grantee




                                               1

            Case 7:20-cv-00223-BO Document 11 Filed 01/22/21 Page 1 of 11
under 41 U.S.C. § 4712(a)(2)(G), the allegations of Paragraph 1 of the Complaint are denied as

stated.

          2.       The allegations of the first two sentences of Paragraph 2 of the Complaint are

admitted. As to the third sentence of Paragraph 2 of the Complaint, it is admitted that Defendant

Pender County participates in a risk pool and the documents with respect to the insuring agreement

speak for itself. Except as admitted, the allegations in Paragraph 2 of the Complaint are denied.

          3.       It is admitted that Defendant Pender County Department of Social Services is

located in Pender County, North Carolina. Except as admitted, the allegations of Paragraph 3 of

the Complaint are denied.

          4.       The allegations of Paragraph 4 of the Complaint are denied as stated.

          5.       The allegations of Paragraph 5 of the Complaint are denied as stated.

          6.       The allegations of Paragraph 6 of the Complaint are denied as stated.

                                        JURISDICTION AND VENUE

          7.       The allegations of Paragraph 7 of the Complaint are admitted upon information and

belief.

          8.       The allegations of Paragraph 8 of the Complaint are admitted upon information and

belief.

                                                    FACTS

          9.       The allegations of Paragraph 9 of the Complaint are admitted upon information and

belief.

          10.      It is admitted that Plaintiff is a social worker with more than thirteen years’

experience.       As to the remaining allegations of Paragraph 10 of the Complaint, the work




                                                    2

               Case 7:20-cv-00223-BO Document 11 Filed 01/22/21 Page 2 of 11
performance evaluations speak for themselves.         Accordingly, the remaining allegations of

Paragraph 10 of the Complaint are denied as stated.

                                             Falsified Petition

          11.   It is admitted that on or about December 14, 2018, Plaintiff was called into a

meeting to discuss the intake of a new case and the removal of children. As to the remaining

allegations of Paragraph 11 of the Complaint, counsel for Defendant has requested that the

Complaint be refiled under seal because of concerns regarding confidentiality. Except as admitted,

the remaining allegations of Paragraph 11 of the Complaint are denied.

          12.   It is admitted that Plaintiff was not the assigned social worker on the case. Except

as admitted, the allegations of Paragraph 12 of the Complaint are denied.

          13.   The allegations of Paragraph 13 of the Complaint are denied.

          14.   The allegations of Paragraph 14 of the Complaint are denied.

          15.   Admitted upon information and belief that a petition was placed on Plaintiff’s desk.

Except as admitted, the allegations of Paragraph 15 of the Complaint are denied.

          16.   The allegations of Paragraph 16 of the Complaint are denied.

          17.   The allegations of Paragraph 17 of the Complaint are denied.

          18.   It is admitted that Plaintiff was relatively new with Pender County DSS as in fact

was still on probation, and that she went to the courthouse with the petition. Except as admitted,

the allegations of Paragraph 18 of the Complaint are denied.

          19.   The allegations of Paragraph 19 of the Complaint are denied upon information and

belief.




                                                 3

            Case 7:20-cv-00223-BO Document 11 Filed 01/22/21 Page 3 of 11
          20.   The allegations of Paragraph 20 are allegations which are not within the first-hand

knowledge of Defendants. Accordingly, Defendants lack information sufficient to admit or deny

the allegations of Paragraph 20 of the Complaint and therefore deny the same.

          21.   It is admitted upon information and belief that Plaintiff contacted her acting

supervisor. Except as admitted, the allegations of Paragraph 21 are denied.

          22.   The allegations of Paragraph 22 of the Complaint are admitted upon information

and belief.

          23.   The allegations of Paragraph 23 of the Complaint are denied.

          24.   It is admitted that Plaintiff was instructed to file the petition. It is denied there was

any violation of CPS Intake Protocol. Except as admitted, the allegations of Paragraph 24 of the

Complaint are denied as stated.

          25.   The allegations of Paragraph 25 of the Complaint are denied upon information and

belief.

          26.   It is admitted that Plaintiff handwrote an addendum on the petition. Except as

admitted, the allegations of Paragraph 26 of the Complaint are denied.

          27.   It is admitted that Plaintiff informed various individuals at DSS that she amended

the petition. Except as admitted, the allegations of Paragraph 27 of the Complaint are denied.

          28.   The allegations of Paragraph 28 of the Complaint are denied as stated.

          29.   The allegations of Paragraph 29 of the Complaint are denied.

          30.   The allegations of Paragraph 30 of the Complaint are denied.

          31.   The allegations of Paragraph 31 of the Complaint are denied.

          32.   The allegations of Paragraph 32 of the Complaint are denied.




                                                   4

            Case 7:20-cv-00223-BO Document 11 Filed 01/22/21 Page 4 of 11
                                             Refusal to Remove

          33.   The allegations of Paragraph 33 of the Complaint are admitted on information and

belief.

          34.   It is admitted that Plaintiff conducted interviews and observations of the home.

Except as admitted, the allegations of Paragraph 34 of the Complaint are denied as stated.

          35.   It is admitted that Plaintiff assisted in connecting the consumer with local assistant

programs. Except as admitted, the allegations of Paragraph 35 of the Complaint are denied.

          36.   The allegations of Paragraph 36 of the Complaint are denied.

          37.   Defendants lack information sufficient to admit or deny what Plaintiff’s

investigation “revealed to Plaintiff” and accordingly deny the allegations of Paragraph 37 of the

Complaint.

          38.   Defendants lack information sufficient to admit or deny the allegations of

Paragraph 38 of the Complaint and therefore deny the same.

          39.   Admitted upon information and belief that Plaintiff approached her supervisor

regarding a Team Meeting. Except as admitted, the allegations of Paragraph 39 of the Complaint

are denied.

          40.   Admitted upon information and belief that a meeting occurred with members of the

paternal family and Keisha Hooks and that neither the mother nor Plaintiff were present.

Defendants deny the insinuation that such meeting was in any way improper. Except as admitted,

the allegations of Paragraph 40 of the Complaint are denied.

          41.   The allegations of Paragraph 41 of the Complaint are denied.

          42.   The allegations of Paragraph 42 of the Complaint are denied.

          43.   The allegations of Paragraph 43 of the Complaint are denied as stated.



                                                  5

            Case 7:20-cv-00223-BO Document 11 Filed 01/22/21 Page 5 of 11
          44.    The allegations of Paragraph 44 of the Complaint are denied.

          45.    Admitted that Plaintiff was instructed to remove the children and refused to do so.

Except as admitted, the allegations of Paragraph 45 of the Complaint are denied.

          46.    Defendants lack sufficient information to admit or deny the allegations of

Paragraph 46 of the Complaint and therefore the allegations of Paragraph 46 of the Complaint are

denied.

          47.    Admitted upon information and belief that the children were lawfully removed from

the home. Except as admitted, the allegations of Paragraph 47 of the Complaint are denied.

          48.    On information and belief, it is always difficult for children when they are removed

from a parent. Except as admitted, the allegations of Paragraph 48 of the Complaint are denied.

          49.    The allegations of Paragraph 49 of the Complaint are denied.

          50.    Pender County Department of Social Services regulations speak for themselves.

          51.    The allegations of Paragraph 51 of the Complaint are denied.

          52.    The allegations of Paragraph 52 of the Complaint are denied.

          53.    As to the allegations of the first sentence, the allegations are denied upon

information and belief. As to the allegations of the second sentence, Defendants lack information

sufficient to admit or deny the allegations of the second sentence of Paragraph 53 and therefore

deny the same.

                                                Termination

          54.    The allegations of Paragraph 54 of the Complaint are admitted.

          55.    The allegations of Paragraph 55 of the Complaint are admitted.

          56.    The allegations of Paragraph 56 of the Complaint are admitted.




                                                  6

            Case 7:20-cv-00223-BO Document 11 Filed 01/22/21 Page 6 of 11
          57.   The termination letter speaks for itself and sets forth the reasons for termination.

Except as expressly admitted, the allegations of Paragraph 57 of the Complaint are denied.

          58.   The allegations of Paragraph 58 of the Complaint are denied.

          59.   The allegations of Paragraph 59 of the Complaint are denied.

          60.   The allegations of Paragraph 60 of the Complaint are admitted.

          61.   The allegations of Paragraph 61 of the Complaint are denied.

          62.   The allegations of Paragraph 62 of the Complaint are denied upon information and

belief.

          63.   The allegations of Paragraph 63 of the Complaint are denied.

          64.   The allegations of Paragraph 64 of the Complaint are denied.

          65.   Admitted that Defendants have agreed to follow all Federal and State laws,

regulations and policies necessary to obtain reimbursement of federal funds. Except as admitted,

the allegations of Paragraph 65 of the Complaint are denied.

                     FIRST CLAIM FOR RELIEF: VIOLATION 41 U.S.C. §4712

          66.   Defendants reallege and incorporate by reference the responses to the allegations

of Paragraphs 1 through 65 as set forth herein.

          67.   The allegations of Paragraph 67 of the Complaint are denied.

          68.   The allegations of Paragraph 68 of the Complaint are denied.

          69.   The allegations of Paragraph 69 of the Complaint are denied.

                SECOND CLAIM FOR RELIEF: VIOLATION OF NORTH CARLINA’S
                     WHISTLEBLOWER STATUTE N.C.G.S. § 126-84

          70.   Defendants reallege and incorporate by reference the responses to the allegations

of Paragraphs 1 through 69 as set forth herein.

          71.   The allegations of Paragraph 71 of the Complaint are denied.

                                                  7

            Case 7:20-cv-00223-BO Document 11 Filed 01/22/21 Page 7 of 11
       72.     The allegations of Paragraph 72 of the Complaint are denied.

       73.     The allegations of Paragraph 73 of the Complaint are denied.

                    THIRD CLAIM FOR RELIEF: WRONGFUL TERMINATION
                             IN VIOLATION OF PUBLIC POLICY

       74.     Defendants reallege and incorporate by reference the responses to the allegations

of Paragraphs 1 through 73 as set forth herein.

       75.     The allegations of Paragraph 75 of the Complaint are denied.

       76.     The text of North Carolina Gen. Stat. § 14-209 is the best evidence of its contents,

legal effect and legislative intent and all allegations pertaining thereto are, on that basis, denied.

To the extent Paragraph 76 of the Complaint makes legal arguments, such allegations need be

neither admitted nor denied and are, on that basis denied.

       77.     The text of North Carolina Gen. Stat. § 7B-503 is the best evidence of its contents,

legal effect and legislative intent and all allegations pertaining thereto are, on that basis, denied.

To the extent Paragraph 77 of the Complaint makes legal arguments, such allegations need be

neither admitted nor denied and are, on that basis denied.

       78.     The allegations of Paragraph 78 of the Complaint are denied.

       79.     The allegations of Paragraph 79 of the Complaint are denied.

       80.     The allegations of Paragraph 80 of the Complaint are denied.

       81.     The allegations of Paragraph 81 of the Complaint are denied.

       82.     The allegations of Paragraph 82 of the Complaint are denied.

       83.     The allegations of Paragraph 83 of the Complaint are denied.

       84.     The allegations of Paragraph 84 of the Complaint are denied.

             FOURTH CLAIM FOR RELIEF: VIOLATION OF NORTH CAROLINA
                      CONSTITUTION – FREEDOM OF SPEECH



                                                  8

          Case 7:20-cv-00223-BO Document 11 Filed 01/22/21 Page 8 of 11
        85.      Defendants reallege and incorporate by reference the responses to the allegations

of Paragraphs 1 through 84 as set forth herein.

        86.      The allegations of Paragraph 86 of the Complaint are denied.

        87.      The allegations of Paragraph 87 of the Complaint are denied.

        88.      The allegations of Paragraph 88 of the Complaint are denied.

                                      AFFIRMATIVE DEFENSES

                                FIRST AFFIRMATIVE DEFENSE

        1.       One or more of the Plaintiff’s alleged causes of action fail to state a claim upon

which relief can be granted as to any Defendant.

        2.       Plaintiff fails to state any claim for relief against the Pender County Department of

Social Services. Departments and subdivisions of North Carolina counties, including the Pender

County Department of Social Services, are not entities capable of being sued under North Carolina

law.

        3.       To the extent Plaintiff alleges entitlement to a trial by jury of factual issues

pertaining to waiver of sovereign immunity by acquisition of insurance, such issues are not so-

triable and Plaintiff’s complaint thus further fails to state a claim upon which relief can be granted.

                              SECOND AFFIRMATIVE DEFENSE

        Plaintiff’s complaint must be dismissed for lack of subject matter jurisdiction.

                               THIRD AFFIRMATIVE DEFENSE

        Defendants plead all immunities to which they are entitled in any capacity, including but

not limited to qualified immunity, sovereign immunity, governmental immunity, public officer’s

immunity, absolute immunity, authority of law, and good faith immunity, as complete and/or

partial bars to Plaintiff’s claims.



                                                   9

             Case 7:20-cv-00223-BO Document 11 Filed 01/22/21 Page 9 of 11
                             FOURTH AFFIRMATIVE DEFENSE

       Plaintiff is not entitled to recover punitive damages from or against the answering

defendant as a matter of law.

                                FIFTH AFFIRMATIVE DEFENSE

       Some or all of Plaintiff’s claims are barred by failure to exhaust administrative remedies.

                                SIXTH AFFIRMATIVE DEFENSE

       The Plaintiff’s claim under the North Carolina Constitution is barred because she has

adequate non-constitutional state law remedies for the injuries alleged.

                             SEVENTH AFFIRMATIVE DEFENSE

       At all times relevant to the matters set forth in the Complaint, Defendant O. Wesley

Stewart, in his individual, supervisory or official capacity, acted in good faith, acted lawfully, and

otherwise complied with all pertinent statutory and regulatory authority, all of which are pled as a

complete defense to the Plaintiff’s claims asserted in this action.

                              EIGHTH AFFIRMATIVE DEFENSE

       Some or all of the injuries allegedly sustained or complained of by the Plaintiff, any such

injury being denied, were not proximately caused by any action or failure to act on the part of

Defendant O. Wesley Stewart, in his individual, supervisory or official capacity.

                            FURTHER AFFIRMATIVE DEFENSES

       Defendants reserve the right to assert such other affirmative defenses as may become

available during the course of this litigation.

       WHEREFORE, Defendants respectfully request that this Court:
       1. Dismiss Plaintiff’s claims with prejudice;

       2. Enter an Order requiring Plaintiff to pay Defendants attorneys’ fees and costs as

           permitted by statute;

                                                  10

         Case 7:20-cv-00223-BO Document 11 Filed 01/22/21 Page 10 of 11
      3. A trial by jury of all matters so triable; and,

      4. For any and other further relief deemed just and proper by the Court.

      Respectfully submitted, this the 22nd day of January, 2021.



                                             /s/ Mary Craven Adams
                                             Mary Craven Adams
                                             N.C. State Bar No. 23058
                                             H. Stephen Robinson
                                             N.C. State Bar No. 18401
                                             WOMBLE BOND DICKINSON (US) LLP
                                             One West Fourth Street
                                             Winston-Salem, NC 27101
                                             Telephone: (336) 721-3735
                                             Facsimile: (336) 733-8427
                                             Email: Mary.Adams@wbd-us.com
                                             Email: Stephen.Robinson@wbd-us.com


                                             Attorneys for Defendants




                                                11

WBD (US) 51250173v1
         Case 7:20-cv-00223-BO        Document 11 Filed 01/22/21 Page 11 of 11
